--------------------------------------------------------------------------------

Exhibit 10.2
 
INCENTIVE STOCK OPTION AGREEMENT
FOR EMPLOYEES
UNDER ROCKET PHARMACEUTICALS, INC.
AMENDED AND RESTATED 2014 STOCK OPTION AND INCENTIVE PLAN



       
Name of Optionee:
[•]
       
Number of Option Shares:
[Total number of shares underlying the Stock Option]
       
Option Exercise Price per Share:
[Exercise price per share equal to the Fair Market Value of a share of common
stock RCKT, determined by the last reported sale price of a share of RCKT’s
common stock as reported on the NASDAQ Global Market as of the Grant Date]
       
Grant Date:
[Date of grant of the Stock Option (for a new employee, typically his/her start
date)]
       
Expiration Date:
[No more than 10 years from Grant Date]



Pursuant to the Rocket Pharmaceuticals, Inc. Amended and Restated 2014 Stock
Option and Incentive Plan as amended through the date hereof (the “Plan”),
Rocket Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
grants to the Optionee named above an option (the “Stock Option”) to purchase on
or prior to the Expiration Date specified above all or part of the number of
shares of Common Stock, par value $0.01 per share (the “Stock”), of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.


1.             Exercisability Schedule.  No portion of the Stock Option may be
exercised until such portion shall have become exercisable. Except as set forth
below, and subject to the discretion of the Administrator (as defined in the
Plan) to accelerate the exercisability schedule hereunder, the Stock Option
shall become vested and exercisable with respect to the following number of
Option Shares on the dates indicated so long as the Optionee remains an employee
of the Company or a Subsidiary (as defined in the Plan) on such dates:
 
Incremental Number of
Option Shares Exercisable
 
Exercisability Date
                       (    %)
                                 
                       (    %)
                                  
                       (    %)
                                  
                      (    %)
                                  
                      (    %)
                                  

 

--------------------------------------------------------------------------------

Once exercisable, the Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.


2.             Manner of Exercise.


(a)          The Optionee may exercise the Stock Option only in the following
manner: from time to time on or prior to the Expiration Date, the Optionee may
give written notice to the Administrator of his or her election to purchase some
or all of the Option Shares purchasable at the time of such notice. This notice
shall specify the number of Option Shares to be purchased.


(b)          Payment of the purchase price for the Option Shares (the “Option
Purchase Price”) may be made by one or more of the following methods: (i) in
cash, by certified or bank check or other instrument acceptable to the
Administrator; (ii) through the delivery (or attestation to the ownership) of
shares of Stock that have been purchased by the Optionee on the open market or
that are beneficially owned by the Optionee and are not then subject to any
restrictions under any Company plan and that otherwise satisfy any holding
periods as may be required by the Administrator; (iii) by the Optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company to pay the Option Purchase Price,
provided that, in the event that the Optionee chooses to pay the Option Purchase
Price as so provided, the Optionee and the broker shall comply with such
procedures and enter into such agreements of indemnity and other agreements as
the Administrator shall prescribe as a condition of such payment procedure; or
(iv) a combination of (i), (ii) and (iii) above. Payment instruments will be
received subject to collection.


(c)          The transfer to the Optionee on the records of the Company or of
the transfer agent of the Option Shares will be contingent upon (i) the
Company’s receipt from the Optionee of the full Option Purchase Price, as set
forth above, (ii) the fulfillment of any other requirements contained herein or
in the Plan or in any other agreement or provision of laws, and (iii) the
receipt by the Company of any agreement, statement or other evidence that the
Company may require to satisfy itself that the issuance of Stock to be purchased
pursuant to the exercise of Stock Options under the Plan and any subsequent
resale of the shares of Stock will be in compliance with applicable laws and
regulations. In the event the Optionee chooses to pay the Option Purchase Price
by previously owned shares of Stock through the attestation method, the number
of shares of Stock transferred to the Optionee upon the exercise of the Stock
Option shall be net of the Shares attested to.


(d)          The shares of Stock purchased upon exercise of the Stock Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to the
Stock Option unless and until the Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
 
2

--------------------------------------------------------------------------------

(e)          The minimum number of shares with respect to which the Stock Option
may be exercised at any one time shall be 100 shares, unless the number of
shares with respect to which the Stock Option is being exercised is the total
number of shares subject to exercise under the Stock Option at the time.


(f)           Notwithstanding any other provision hereof or of the Plan, no
portion of the Stock Option shall be exercisable after the Expiration Date.


3.             Termination of Employment.  If the Optionee’s employment by the
Company or a Subsidiary is terminated, the period within which to exercise the
Stock Option may be subject to earlier termination as set forth below.


(a)          Termination Due to Death.  If the Optionee’s employment terminates
by reason of the Optionee’s death, then any unvested portion of the Stock Option
shall become fully vested and exercisable as of the date of the Optionee’s death
and the Stock Option may thereafter be exercised by the Optionee’s legal
representative or legatee for a period of 12 months from such date or until the
Expiration Date, if earlier.


(b)          Termination Due to Disability.  If the Optionee’s employment
terminates by reason of the Optionee’s permanent and total Disability (as
defined herein), then any unvested portion of the Stock Option shall become
fully vested and exercisable as of the date of the determination of such
Disability by the Administrator and the Stock Option may thereafter be exercised
by the Optionee’s legal representative or legatee for a period of 12 months from
such date or until the Expiration Date, if earlier. “Disability” means, as
determined by the Administrator in its discretion exercised in good faith, the
Optionee’s inability to engage in the activities required by the Optionee’s
position at the Company by reason of any medically determinable and documented
physical or mental impairment which can reasonably be expected to result in
death or to last for a continuous period of not less than 24 months. A
determination of Disability may be made by a physician selected or approved by
the Administrator and, in this respect, Optionee shall submit to an examination
by such physician upon request by the Administrator.


(c)          Termination for Cause.  If the Optionee’s employment terminates for
Cause (as defined herein), (i) any portion of the Stock Option outstanding on
the date of termination may be exercised, to the extent exercisable on such
date, for a period of two business days from the date of termination or until
the Expiration Date, if earlier, and (ii) any portion of the Stock Option that
is not exercisable on the date of termination shall terminate immediately and be
of no further force or effect.  “Cause” means, unless otherwise provided in an
employment agreement between the Company and the Optionee, a determination by
the Administrator that the Optionee shall be dismissed as a result of:  (i) any
material breach by the Optionee of any agreement between the Optionee and the
Company; (ii) the conviction of, indictment for or plea of nolo contendere by
the Optionee to a felony or a crime involving moral turpitude; or (iii) any
material misconduct or willful and deliberate non-performance (other than by
reason of the Optionee’s permanent and total Disability) by the Optionee of the
Optionee’s duties to the Company.
 
3

--------------------------------------------------------------------------------

(d)          Other Termination.  If the Optionee’s employment terminates for any
reason other than the Optionee’s death, the Optionee’s total and permanent
Disability or Cause, and unless otherwise determined by the Administrator, (i)
any portion of the Stock Option outstanding on the date of termination may be
exercised, to the extent exercisable on such date, for a period of three months
from the date of termination or until the Expiration Date, if earlier, and (ii)
any portion of the Stock Option that is not exercisable on the date of
termination shall terminate immediately and be of no further force or effect.


The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.


The Optionee acknowledges that he or she may be required to exercise the Stock
Option within a limited period of time following the date of termination of his
or her employment with the Company in order to comply with the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended, (the “Code”)
applicable to “incentive stock options” (as defined therein).


4.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, the Stock Option shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meanings specified in the Plan, unless a different meaning is specified herein.


5.             Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. The Stock
Option is exercisable, during the Optionee’s lifetime, only by the Optionee, and
thereafter, only by the Optionee’s legal representative or legatee.


6.             Acceleration of Vesting.  Notwithstanding any provision of the
Plan or this Agreement to the contrary, if a Sale Event (as defined in the Plan)
occurs and the Optionee’s service as an employee of the Company or a Subsidiary
is terminated by the Company or such Subsidiary without Cause or by the Optionee
for Good Reason (as defined herein) within 12 months following the Sale Event,
100% of the shares subject to the Stock Option shall become immediately vested
and exercisable.  “Good Reason” means without the Optionee’s express written
consent, which circumstances are not remedied by the Company within thirty (30)
days of its receipt of a written notice from the Optionee describing the
applicable circumstances (which notice must be provided by the Optionee within
ninety (90) days of the Optionee’s knowledge of the applicable circumstances),
of one or more of the following:  (a) any material, adverse change in the
Optionee’s duties, responsibilities, authority, title, or reporting structure;
(b) a material reduction in the Optionee’s base salary or bonus opportunity; or
(c) a geographical relocation of the Optionee’s principal office location by
more than fifty (50) miles.
 
4

--------------------------------------------------------------------------------

7.             Status of the Stock Option. The Stock Option is intended to
qualify as an “incentive stock option” under Section 422 of the Code, but the
Company does not represent or warrant that the Stock Option qualifies as such. 
The Optionee should consult with his or her own tax advisors regarding the tax
effects of the Stock Option and the requirements necessary to obtain favorable
income tax treatment under Section 422 of the Code, including, but not limited
to, holding period requirements. To the extent any portion of the Stock Option
does not so qualify as an “incentive stock option,” such portion shall be deemed
to be a non-qualified stock option. If the Optionee intends to dispose or does
dispose (whether by sale, gift, transfer or otherwise) of any Option Shares
within the one-year period beginning on the date after the transfer of such
shares to him or her, or within the two-year period beginning on the day after
the grant of the Stock Option, he or she will so notify the Company within 30
days after such disposition.


8.             Tax Withholding.  The Optionee shall, not later than the date as
of which the exercise of the Stock Option becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
(as defined in the Plan) that would satisfy the minimum withholding amount due.


9.             No Obligation to Continue Employment.  Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Optionee at any time.


10.           Integration. This Agreement constitutes the entire agreement
between the parties with respect to the Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.


11.           Data Privacy Consent. In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Optionee:  (a)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (b) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (c) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (d) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Optionee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.


12.           Notices. Notices hereunder shall be mailed or delivered to the
Company at its offices (with the address as of the Grant Date set forth in the
signature page hereto) and shall be mailed or delivered to the Optionee at the
address on file with the Company or, in either case, at such other address as
one party may subsequently furnish to the other party in writing.


(Signatures follow.)
 
5

--------------------------------------------------------------------------------

 
ROCKET PHARMACEUTICALS, INC.
       
By:
         
Name:
         
Title:
         
Address:
430 East 29th Street, Suite 1040
New York, NY 10016, U.S.A

 
This Agreement is hereby accepted and the terms and conditions thereof hereby
agreed to by the undersigned.  Electronic acceptance of this Agreement pursuant
to the Company’s instructions to the Optionee (including through an online
acceptance process) is acceptable.


Dated:
         
Optionee’s Signature
         
Optionee’s name and address:
                                 

 
(Signature Page to Incentive Stock Option Agreement)
 
 

--------------------------------------------------------------------------------